      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 1 of 25




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Virginia Sue Lindstrom,

                       Debtor.

Pingora Loan Servicing, LLC &           Case No. 1:19-cv-03979
LoanDepot.com, LLC,
                                        Michael L. Brown
                       Appellants,      United States District Judge

v.

Cathy L. Scarver,

                       Appellee.

________________________________/

                         OPINION & ORDER

     The Bankruptcy Judge granted the trustee of a bankruptcy estate

summary judgment. (Dkt. 1-2.) Appellants Pingora Loan Servicing, LLC

(“Pingora”)   and   LoanDepot.com, LLC         (“LoanDepot”)   appeal the

Bankruptcy Judge’s findings.       (Dkt. 7.)     The Court reverses the

Bankruptcy Court’s order and remands this case to the Bankruptcy Court

to be continued under the guidance in this order.
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 2 of 25




I.   Leave to Appeal

     Under 28 U.S.C. § 158(a), district courts have jurisdiction over

appeals of bankruptcy court rulings upon a final judgment or an

interlocutory appeal.    The Bankruptcy Judge granted the Trustee

summary judgment on only some issues in this case. Because one count

remains, the Bankruptcy Judge’s order was not a final judgment. (Dkt.

4-20 at 2.) A party can only file an interlocutory appeal with leave of the

court. 1 § 158(a)(3). Leave to appeal is appropriate when the bankruptcy

court’s order involves a controlling question of law on which there is

substantial ground for difference of opinion and resolution of the issue on

appeal may materially advance the ultimate termination of the litigation.

See Blue Cross & Blue Shield v. First Am. Home Health, No. 496-cv-183,

1997 U.S. Dist. LEXIS 21980, at *2 (S.D. Ga. Jan. 15, 1997).




1 Under § 158(a)(2), a district court has jurisdiction to hear an appeal
“from interlocutory orders and decrees issued under section 1121(d) of
title 11 increasing or reducing the time periods referred to in section 1121
of such title.” That section does not apply here and so Appellants appeal
under § 158(a)(3), which states that a district court has jurisdiction to
hear appeals with leave of court.

                                     2
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 3 of 25




      Appellants say their appeal satisfies this standard and seek

interlocutory appeal from the Bankruptcy Judge’s order. 2 (Dkt. 4-20.)

Appellee agrees with that assessment, (Dkt. 3 at 5), and so does the

Court. The issues presented are close questions of law with substantial

grounds for differences of opinion. The resolution of the issues will also

materially advance the ultimate termination of the litigation. The Court

thus grants Appellants’ Motion for Leave to Appeal (Dkt. 4-20).

II.   Background

      Most of the facts are not in dispute.         In 2005, Virginia Sue

Lindstrom bought a house in Lawrenceville, Georgia. (Dkt. 4-1 ¶ 8.) In

2010, she borrowed nearly $175,000 from Loan Depot and used the

Lawrenceville house as collateral. (Dkt. 4-3.) To secure the debt, she

executed a security deed (“Security Deed”). (Id.)

      She signed the Security Deed as Borrower.         (Id. at 23.)   One

unofficial witness, Dorothy Lindstrom, also signed the Security Deed.

(Id.) On the page after the Lindstroms’ signatures, the Security Deed




2 Before transmitting the record to the district court, the bankruptcy
clerk is supposed to wait until the district court has granted leave of the
appeal. Fed. R. Bankr. P. 8010 (“[T]he bankruptcy clerk must prepare
and transmit the record only after the district court . . . grants leave.”).

                                     3
          Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 4 of 25




has a notary acknowledgment section. (Id. at 24.) Elliott Braxton Smith,

the closing attorney, signed there. (Id.) The Security Deed was recorded

in Gwinnett County in August 2015. (Id. at 23.) Attached to the Security

Deed, and recorded contemporaneously, was an Acknowledgment and

Waiver of Borrower’s Rights Rider (“the Rider”). (Id. at 26–27.) The

Rider states on the first page that it is “incorporated into and shall be

deemed to amend and supplement the . . . Security Deed.” (Id. at 26.)

The Rider includes a Closing Attorney’s Affidavit (“the Affidavit”). 3 (Id.

at 28.)

      The Affidavit is on the third page of the attached documents. (Id.

at 28.) It states, “[i]n closing the above loan, but prior to the execution of

the Security Deed and [Rider] by the Borrower(s), I or a representative of

the firm reviewed with and explained to the Borrower(s) the terms and

provisions of the Security Deed . . . . After said review with and




3The Security Deed states that two riders are attached. (Dkt. 4-3 at 12.)
One of those Riders is an Acknowledgment Waiver Rider. (Id. at 26.)
That Rider is attached to the Security Deed. The Trustee claims the
Affidavit is not a part of the Rider and so the Affidavit is not attached to
the Security Deed. The Court disagrees. The bottom of the Rider lists
that it is one of three pages. (Id.) The Affidavit is the third page. (Id. at
28.) The affidavit is attached to the Rider and thus attached to the
Security Deed.

                                        4
        Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 5 of 25




explanation to Borrower(s), Borrower(s) executed the Security Deed and

[Rider].” (Id.) Debtor, as well as Dorothy Lindstrom and Mr. Smith,

signed the Rider. (Id. at 27.) Mr. Smith signed the Affidavit as the

Closing Attorney, and Cory Borgerding signed and notarized it. (Id. at

28.)

       In February 2017, Debtor filed for Chapter 7 Bankruptcy. (Dkt. 4-

1 ¶ 4.) A month later, Cathy Scarver (“the Trustee”) was named the

trustee for the bankruptcy estate.        (Id. ¶ 5.)   In November 2017,

LoanDepot transferred the Security Deed to Pingora. (Id. ¶ 10.)

       In September 2018, the Trustee sued Pingora and LoanDepot.

(Dkt. 4-1.) The Trustee claimed the Security Deed had been improperly

recorded and so the Trustee could avoid the secured interest of

LoanDepot under 11 U.S.C. § 544. Under that statute, a party can avoid

an obligation on a deed if the deed is defective. The Trustee argued, and

Pingora and LoanDepot conceded, that the Security Deed was defective.

(Dkt. 1-2 at 8.) Pingora and LoanDepot argued, however, that they had

cured the defects by meeting the requirements of Georgia’s so-called

Remedial Statute — a statute that allows parties to cure certain defects

or errors in the recording of deeds. The Bankruptcy Judge found the



                                      5
       Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 6 of 25




Remedial Statute applied but that Pingora and LoanDepot had not met

its requirements. The Bankruptcy Judge granted the Trustee summary

judgment. Pingora and LoanDepot appeal the Bankruptcy Judge’s grant

of summary judgment.

III. Standard of Review

     A district court reviews the appeal of a bankruptcy judge’s

conclusions of law de novo and its findings of fact for clear error. See Club

Assocs. v. Consol. Capital Realty Inv’rs, 951 F.2d 1223, 1228–29 (11th

Cir. 1992). Rule 56 of the Federal Rules of Civil Procedure provides that

a court “shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

     A factual dispute is genuine if the evidence would allow a

reasonable jury to find for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it is “a legal

element of the claim under the applicable substantive law which might

affect the outcome of the case.” Allen v. Tyson Foods, Inc., 121 F.3d 642,

646 (11th Cir. 1997).




                                     6
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 7 of 25




     The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)). A moving party meets this burden merely by

“ ‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Celotex, 477

U.S. at 325. The movant, however, need not negate the other party’s

claim. Id. at 323. In determining whether the moving party has met this

burden, a court must view the evidence and all factual inferences in the

light most favorable to the party opposing the motion. Johnson v. Clifton,

74 F.3d 1087, 1090 (11th Cir. 1996).

     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with specific facts showing a

genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Ultimately, there is no “genuine [dispute] for trial”

when the record as a whole could not lead a rational trier of fact to find

for the nonmoving party. Id. But “the mere existence of some alleged



                                    7
       Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 8 of 25




factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48. The

court, however, resolves all reasonable doubts in favor of the non-movant.

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

Additionally, “[i]t is not the court’s role to weigh conflicting evidence or

to make credibility determinations; the non-movant’s evidence is to be

accepted for purposes of summary judgment.” Mize v. Jefferson City Bd.

of Educ., 93 F.3d 739, 742 (11th Cir. 1996).

IV.   Discussion

      A.   Overview

      Under Section 544(a)(3) of the Bankruptcy Code, a bankruptcy

trustee can avoid an obligation on a security deed if that deed is defective.

11 U.S.C. § 544(a)(3) (“The trustee . . . may avoid any transfer of property

of the debtor . . . that is voidable by . . . a bona fide purchaser and has

perfected such transfer at the time of the commencement of the case,

whether or not such a purchaser exists.”). “If a security deed is duly

executed, filed, recorded, and indexed with the Clerk of the Superior

Court of the appropriate county, recordation of the deed provides



                                     8
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 9 of 25




constructive notice to the subsequent bona fide purchasers.” Kelley v.

Wells Fargo, N.A. (“In re Perry”), 565 B.R. 442, 444 (Bankr. M.D. Ga.

2017). “Recordation of a patently defective security deed does not provide

constructive notice to subsequent bona fide purchasers and has no

binding effect on such purchasers.” Id.

     Section 44-14-33 of the Georgia Code (“the Recording Statute”)

governs whether parties have properly recorded a deed. Under it, a

properly recorded deed must have the signatures of two witnesses, one of

them being a notary. 4 Only one witness, Dorothy Lindstrom, signed the

Security Deed. Appellants conceded that the Security Deed was thus

defective under the Recording Statute.

     A party can cure a defective deed through compliance with

Georgia’s Remedial Statute which states,

     If a deed is neither attested by nor acknowledged before one
     of the officers named in Code Section 44-2-15, it may be
     recorded upon the affidavit of a subscribing witness, which
     affidavit shall be made before any one of the officers named in

4That statute states, “[i]n order to admit a mortgage to record, it shall be
signed by the maker, attested by an officer as provided in Code Section
44-2-15, and attested by one other witness. In the absence of fraud, if a
mortgage is duly signed, witnessed, filed, recorded, and indexed on the
appropriate county land records, such recordation shall be deemed
constructive notice to subsequent bona fide purchasers.” O.C.G.A. § 44-
14-33.

                                     9
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 10 of 25




     Code Section 44-2-15 and shall testify to the execution of the
     deed and its attestation according to law. A substantial
     compliance with the requirements of this Code section shall
     be held sufficient in the absence of all suspicion of fraud.

O.C.G.A. § 44-2-18. “In other words, an affidavit of a subscribing official

witness must meet the following two-prong test to cure a defective

security deed: (1) it must be made before a notary public or another officer

as listed in O.C.G.A. § 44-2-15; and (2) it must testify to the execution

and attestation of the security deed.” In re Perry, 565 B.R. at 445.

     There are two issues on appeal: (1) whether the Remedial Statute

applies at all and, if so, (2) whether Mr. Smith’s affidavit meets its

requirements.

     B.      Whether the Remedial Statute Applies

     The Remedial Statute states, “[i]f a deed is neither attested by nor

acknowledged before one of the officers named in Code Section 44-2-15,

it may be recorded upon the affidavit of a subscribing witness.” O.C.G.A.

§ 44-2-18.    Though Mr. Smith did not attest the Security Deed, he

acknowledged it.     The Bankruptcy Judge found that the Remedial

Statute could apply under these facts. The Trustee argues that finding

was in error. It says that, since Mr. Smith acknowledged the deed, the




                                    10
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 11 of 25




Remedial Statute is inapplicable. This Court agrees with the Bankruptcy

Judge.

     The Georgia Code instructs courts interpreting statutes to “look

diligently for the intention of the General Assembly, keeping in view at

all times the old law, the evil, and the remedy.” O.C.G.A. § 1-3-1(a). The

Georgia Code also states, “[i]n all interpretations of statutes, the ordinary

signification shall be applied to all words.” § 1-3-1(b). The Georgia

Supreme Court discussed the rules of statutory interpretation in Federal

Deposit Insurance Corp. v. Loudermilk, 761 S.E.2d 332, 339–40 (Ga.

2014). The Court said,

     When we consider the meaning of a statute, we must presume
     that the General Assembly meant what it said and said what
     it meant. To that end, we must read the statutory text in its
     most natural and reasonable way, as an ordinary speaker of
     the English language would.

Id. (citation omitted) (internal quotation marks omitted). The Court

continued,

     In our search for the meaning of a particular statutory
     provision, we look not only to the words of that provision, but
     we consider its legal context as well. After all, context is a
     primary determinant of meaning. For context, we may look
     to the other provisions of the same statute, the structure and
     history of the whole statute, and the other law—
     constitutional, statutory, and common law alike—that forms
     the legal background of the statutory provision in question.


                                     11
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 12 of 25




Id. (quoting May v. State, 761 S.E.2d 38 (2014)).

     Considering the factors listed above, this Court agrees with the

Bankruptcy Judge — the Remedial Statute applies.             The Georgia

Assembly modified the Recording Statute in July 2015. Before that, the

Recording Statute permitted a deed to be recorded upon an attestation or

an acknowledgment: “In order to admit a mortgage to record, it must be

attested by or acknowledged before an officer as prescribed for the

attestation or acknowledgment of deeds of bargain and sale; and, in the

case of real property, a mortgage must also be attested or acknowledged

by one additional witness.”     O.C.G.A. § 44-14-33 (2010) (emphasis

added). 5 The Remedial Statute thus allowed a party to correct an error

in either attestation or acknowledgment.

     In the amended version of the Recording Statute, the Georgia

Assembly removed acknowledgment as a way of properly recording a

deed: “In order to admit a mortgage to record, it shall be signed by the

maker, attested by an officer as provided in Code Section 44-2-15, and


5The amended Recording Statute became effective July 1, 2015. The
Security Deed was executed on August 10, 2015, and recorded on August
19, 2015. (Dkt. 4-3 at 11–31.) The amended version of the Recording
Statute thus applies.

                                    12
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 13 of 25




attested by one other witness.” O.C.G.A. § 44-14-33. The Georgia House

Daily Report stated that the change “removes the acknowledgment

provisions to clarify that only attestation will suffice in recording and

executing mortgages.” Ga. H.R. Daily Rep., 2015 Reg. Sess. No. 40 (April

7, 2015). The Georgia Assembly did not, however, modify the Remedial

Statute. So the Remedial Statute still states that it applies if a deed is

“neither attested by nor acknowledged before.” O.C.G.A. § 44-2-18.

     Before the Georgia Assembly modified the Recording Statute, in the

situation here — with a deed that was acknowledged but not attested —

the deed would have been properly recorded. Now, as Appellee would

have it, a party could not cure that deed through the Remedial Statute.

This Court — like the Bankruptcy Court — rejects that interpretation.

The Georgia Assembly’s failure to update the Remedial Statute in league

with its change to the Recording Statute does not mean that the

Remedial Statute is now inapplicable to deeds that omit the necessary

attestation but were acknowledged. Such an interpretation would ignore

the purpose of the Remedial Statue and how it was designed to work with

the Recording Statute.




                                    13
       Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 14 of 25




       It would also read too much into the Georgia Assembly’s failure to

act.   The Remedial Statute is a cure statute that operates with the

Recording Statute to allow parties to cure improperly recorded deeds.

Gordon v. Terrace Mortg. Co. (“In re Kim”), 571 F.3d 1342, 1345 (11th

Cir. 2009) (noting “[t]he statute is remedial”). It is intended to allow

parties to do exactly what they purported to do here — provide a missing

attestation.   To conclude that the Remedial Statute does not apply

because that error included not only a missing attestation but also an

outdated acknowledgment would ignore the purpose of the statute and

how it fit into the Recording Statute when enacted. It would also ignore

the history of the Recording Statute — specifically that is was enacted to

cure errors in both ways that a deed could be witnessed/acknowledged.

The history of the Recording Statute and the Remedial Statute suggests

that the Georgia Assembly meant only to remove acknowledging as a way

to record a deed. That silence does not suggest the Georgia Assembly

meant to prohibit the cure of an improperly recorded deed that was

acknowledged.      Without an explicit instruction from the Georgia

Assembly or a Georgia court, this Court finds that result inappropriate.

       This Court finds the Remedial Statute applicable.



                                     14
       Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 15 of 25




       C.     Whether the Affidavit Satisfied the Remedial Statute

       The Remedial Statute requires an “affidavit of a subscribing

witness . . . testify[ing] to the execution of the deed and its attestation

according to law.” O.C.G.A. § 44-2-18 (emphasis added). The Georgia

Code does not define subscribing witness. The Bankruptcy Judge used

the 2019 Black’s Law Dictionary to define a subscribing witness as

“[s]omeone who witnesses the signatures on an instrument and signs at

the end of the instrument to that effect.” Subscribing Witness, BLACK’S

LAW DICTIONARY (11th ed. 2019). She found two Georgia cases to support

this definition. See Gilliam v. Burgess, 151 S.E. 652, 653 (Ga. 1930);

White v. Magarahan, 13 S.E. 509, 510 (Ga. 1891). Appellants argue that

definition is wrong because that statute was last amended in 1933 and a

definition from 2019 would not apply to a statute amended in 1933. See

Weintraub v. State, 836 S.E.2d 162, 170 (Ga. Ct. App. 2019) (“When

looking for the generally understood or common meaning of a particular

word, courts most often look to dictionary definitions.”); see also Warren

v. State, 755 S.E.2d 171, 172 (Ga. 2014) (“[W]e look to the ordinary

meaning of those words at the time the General Assembly enacted the

statute . . . .”).



                                     15
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 16 of 25




     Appellants argue the Court should use the 1933 Black’s Law

Dictionary, which defines subscribing witness as “one who sees a writing

executed, or hears it acknowledged, and at the request of the party

thereupon signed his name as a witness.” (emphasis added). Subscribing

Witness, BLACK’S LAW DICTIONARY (3rd ed. 1933). Appellee responds that

the statute was at first enacted in 1850, making a 1933 definition

inapplicable. The Court agrees with Appellee — a better definition of

Subscribing Witness is one that is contemporaneous to when the statute

was enacted, not amended. The legal dictionaries closer to 1850, this

Court has found, all state that a subscribing witness is equivalent to an

attesting witness.

     For instance, Bouvier’s Volume II (1862) defines a subscribing

witness as “[o]ne who subscribes his name to a writing in order to be able

at a future time to prove its due execution; an attesting witness.”

Subscribing Witness, BOUVIER’S LAW DICTIONARY (Vol. II 1862). Archibald

Brown’s a New Law Dictionary (1874) defines a subscribing witness as

“[h]e who witnesses or attests the signature of a party to an instrument

and in testimony thereof subscribes his own name to the document.”

Subscribing Witness, ARCHIBALD BROWN’S A NEW LAW DICTIONARY (1874).



                                    16
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 17 of 25




And A Dictionary of American and English Law (1888) defines a

subscribing witness as “[h]e who witnesses or attests the signature of a

party to an instrument, and in testimony thereof subscribes his own

name to the document.”          Subscribing Witness, A DICTIONARY          OF


AMERICAN AND ENGLISH LAW (Vol. II 1888). So, a subscribing witness is

the same as an attesting witness, meaning the subscribing witness must

witness the actual execution of a paper, and subscribe one’s name as a

witness to that fact. 6 See Gilliam, 151 S.E. at 653 (“Attestation is the act

of witnessing the actual execution of a paper, and subscribing one’s name

as a witness to that fact.”). In effect, this is the definition the Bankruptcy

Judge applied.

      The Eleventh Circuit has determined that an attorney affidavit

nearly identical to the one at issue here met all the requirements of

Georgia’s Remedial Statute — meaning it was an affidavit of a

subscribing witness that testifies to the execution of the deed and its

attestation. Specifically, in In re Kim, a bankruptcy trustee sought to




6The Court notes that the Bankruptcy Judge also relied on two Georgia
cases to define a subscribing witness. See Gilliam, 151 S.E. at 653; White,
13 S.E. at 510. Both courts defined attestation. Neither court defined or
discussed the meaning of a subscribing witness.

                                     17
       Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 18 of 25




avoid a security deed as patently defective because the official witness’s

signature lacked proper notarization. 571 F.3d at 1344. The deed, like

the Security Deed in this case, incorporated a notarized affidavit from

the closing attorney. Id. at 1345–46. The affidavit was nearly the same

as Mr. Smith’s Affidavit here. It stated:

      In closing the above loan, but prior to the execution of the
      Security Deed and “Waiver of Borrower’s Rights” by the
      Borrower(s), I reviewed with and explained to the Borrower(s)
      the terms and provisions thereof . . . . After said review with
      and explanation to Borrower(s), Borrower(s) executed the
      Security Deed and “Waiver of Borrower’s Rights.”

Id.   The bankruptcy judge in Kim found this language only testified to

the execution of the security deed and failed to address the issue of

attestation. Id. at 1346. The Eleventh Circuit disagreed, holding that

the language testified to both execution and attestation, thus satisfying

Georgia’s Remedial Statute. Id. at 1347. In reaching this conclusion, the

Court of Appeals noted that the rider containing the affidavit was

specifically   incorporated    into    the   security   deed    and      filed

contemporaneously with it. The court explained that “[b]y testifying to

the execution of this particular Security Deed, which is part and parcel

of the same Security Instrument recorded in the deed book, the closing

attorney was in effect testifying that the Security Deed was executed by


                                      18
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 19 of 25




Hong Ju Kim and witnessed by an unofficial witness and the closing

attorney (the closing attorney was the notary public on the attestation

page).” Id. at 1347. It further explained that, in the affidavit, the closing

attorney “testified to a certain fact, and that fact was the execution of this

particular Security Deed with its attestation; that fact, with its

attestation detail, was clear and obvious a mere four pages earlier in the

deed book recording of the single document comprising, inter alia, the

Security Deed and the Affidavit.” Id. Finally, the court held that — even

if there was any doubt as to the meaning of the affidavit — it “certainly

constitutes substantial compliance with the requirements of [Georgia’s

Remedial statute]” so as to provide notice of the lien to any subsequent

bona fide purchaser. Id.

      The Bankruptcy Judge correctly noted that the language in Mr.

Smith’s Affidavit is different from the Kim affidavit in one respect. Mr.

Smith stated in the first sentence “I or a representative of the firm

reviewed with and explained to the Borrower(s) the terms and provisions

of the Security Deed” whereas in Kim the lawyer made it clear that he

provided that explanation (with no reference to another representative of

his firm). The Bankruptcy Judge found this made all the difference. She



                                     19
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 20 of 25




concluded “I or a representative of the firm” provided enough space that

someone else from the firm could have explained the Security Deed and

then witnessed the execution.      As a result, the Bankruptcy Judge

concluded Mr. Smith was not a subscribing witness because the Affidavit

did not state he witnessed the deed’s execution.

     The Court disagrees with that interpretation.          Certainly, the

Affidavit suggests that either Mr. Smith or someone else explained the

terms of the Security Deed to the Borrower. This does not suggest Mr.

Smith was not also in the room but merely that someone else may have

“done the talking.” Nothing in the Affidavit suggests Mr. Smith was not

present at the time to witness the Borrower’s execution of the Security

Deed. Mr. Smith did not write that he or another representative of his

firm witnessed the execution. He simply wrote that “after said review

with and explanation to Borrower[], Borrower[] executed the Security

Deed.” (Dkt. 4-3 at 28.)

     That was the same language the Eleventh Circuit found in Kim to

subscribe to both the execution and the attestation of the security deed.

Mr. Smith’s statement in the prior sentence that another representative

of his firm may have reviewed the documents with the Borrower, does



                                    20
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 21 of 25




not change the meaning of this sentence. Mr. Smith signed his name

under the line stating that the Borrower executed the deed. One could

not make that statement under oath without witnessing the execution of

the document.    The Court thus finds the Affidavit states Mr. Smith

witnessed the execution of the deed, making him a subscribing witness.

     This case is different from Kim in one other way. The Security Deed

in this case is defective because it lacks a necessary attestation as Mr.

Smith provided an acknowledgment (that was no longer permitted under

Georgia law at the time) while the security deed in Kim contained an

unnotarized attestation. 7 The Court concludes that difference also does

not mandate a different outcome. In a footnote in Kim, the Eleventh

Circuit stated, “[w]e are not holding that the attestation or the notary’s

seal on the Affidavit substitutes for the necessary attestation in the

Security Deed. We are holding that the Affidavit meets the requirements

under [O.C.G.A.] § 44–2–18 to cure a defective attestation and that the

Affidavit testifies to both the execution and the attestation of the Security




7The Bankruptcy Judge noted this distinction between Kim and the case
here — the difference between a defective attestation and no attestation.
Because the Bankruptcy Judge found Mr. Smith was not a subscribing
witness, she made no ruling on that distinction.

                                     21
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 22 of 25




Deed as required by the statute.” Kim, 571 F.3d at 1346 n.7 (emphasis

added). The Court does not read this footnote to preclude application of

Georgia’s Remedial Statute to cure a defect that arises from an omitted

attestation when the attorney who provides the curing affidavit

acknowledged the borrower’s signature at the time the security deed was

executed.

     The bankruptcy court in In re Perry considered a somewhat similar

situation. 565 B.R. 442. The parties in that case executed a security deed

when Georgia law still permitted acknowledgment as an alternative

means for authentication.        Id. at 444.       The closing attorney’s

acknowledgment, however, was undated and thus defective. Id. at 446.

At the time of the closing, the attorney also provided an affidavit identical

to the one at issue in Kim. Relying on that decision, the bankruptcy court

held the closing attorney’s affidavit satisfied Georgia’s remedial statute

to cure the defective acknowledgment. But, the court also considered

whether the attorney affidavit could provide an additional attestation. 8


8 The Perry court found “an affidavit cannot supplement a security deed
to add a signature of an official witness who’s (sic) signature is completely
absent from the security deed.” 565 B.R. at 448. This Court need not
answer that question as Mr. Smith signed the Security Deed at issue,
albeit as an acknowledgment.

                                     22
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 23 of 25




It held that, because the same person signed both the faulty

acknowledgment and the affidavit, the affidavit “substantially complies

with the requirements of O.C.G.A. § 44–2–18 to cure any defect in

attestation caused by her signature appearing under the term

‘Acknowledgment.’ ” Id. at 449.

     This Court reaches the same conclusion. The parties defined the

Security Deed at issue here to include any Riders and expressly listed the

“Acknowledgment Waiver Rider.”        (Dkt. 4-3 at 11, 12.).    When the

Borrower signed the Security Deed she agreed to accept the terms of any

Rider executed by her and recorded with the Deed. (Id. at 23.) The

Acknowledgment and Waiver Rider followed the Security Deed on the

next page of the deed book, was executed on the same day as the Security

Deed, and stated that it was “incorporated into and shall be deemed to

amend and supplement” the Security Deed. (Id. at 26.) The Attorney

Affidavit was the third page of that rider (having been numbered 3 of 3)

and was filed in consecutive pages in the deed book. (Id. at 28.) There

can be no doubt that the Attorney Affidavit was incorporated into the

Security Deed. Mr. Smith signed and notarized the Security Deed on the

page marked for an acknowledgment. (Id. at 24.) He also signed and



                                    23
        Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 24 of 25




notarized the Borrower’s execution of the Rider. (Id. at 27.) Finally, he

signed the Attorney Affidavit and had is separately notarized. (Id. at 28.)

There is an obvious chain of signatures by Mr. Smith on the same day

from the Security Deed to the Attorney Affidavit. Under the holding of

Kim and in agreement with the holding in Perry, the affidavit signed by

Mr. Smith testified to both the execution and attestation of the Security

Deed by the Borrower. It was also notarized as required by Georgia law.

     To the extent the facts of this case do not fit squarely within Kim or

Perry, the Court finds guidance and confidence in the same source as the

Eleventh Circuit — Georgia’s Remedial Statute’s direction that

“substantial compliance” with the statute is all that is necessary. Given

the signatures of a Borrower and an unofficial witness on the Security

Deed; the closing attorney’s signature on the Acknowledgment; the

Borrower’s and two witnesses’ signatures on the Rider; and the attorney’s

and notary’s signatures on the Attorney Affidavit, any subsequent bona

fide purchaser would have been aware of the lien created by the Security

Deed.




                                      24
      Case 1:19-cv-03979-MLB Document 18 Filed 08/31/20 Page 25 of 25




V.   Conclusion

     The Court GRANTS Appellants’ Motion for Leave to Appeal (Dkt.

4-20). The Court REVERSES the Bankruptcy Judge’s August 22, 2019,

Order granting summary judgment in favor of Appellee (Dkt. 1-2) and

REMANDS the case to the Bankruptcy Court to be continued under the

guidance issued in this order.

     SO ORDERED this 31st day of August, 2020.




                                    25
